United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                   UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit                 July 14, 2006

                                                        Charles R. Fulbruge III
                                                                Clerk
                            No. 05-30330




                          BEVERLY ANN NASH,

                                              Plaintiff-Appellant,


                               VERSUS


   RAY L. BELTON; SOUTHERN UNIVERSITY SYSTEM; JOHN DOES, 1-50;
         BOARD OF SUPERVISORS OF SOUTHERN UNIVERSITY AND
               AGRICULTURAL AND MECHANICAL COLLEGE,


                                              Defendants-Appellees.



           Appeal from the United States District Court
               For the Western District of Louisiana
                            5:03-CV-8-12




Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

      AFFIRMED.   See Rule 47.6.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.